
	
		II
		Calendar No. 121
		110th CONGRESS
		2d Session
		S. 3688
		IN THE SENATE OF THE UNITED STATES
		
			November 17
			 (legislative day, September 17), 2008
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			November 18, 2008
			Read the second time and placed on the calendar under
			 authority of the order of the Senate of November 17 (legislative day, September
			 17), 2008
		
		A BILL
		To provide for additional emergency
		  unemployment compensation, to amend the Emergency Economic Stabilization Act of
		  2008 to authorize loans to automobile manufacturers and component suppliers,
		  and for other purposes.
	
	
		IUnemployment
			 Compensation
			101.Short
			 titleThis title may be cited
			 as the Unemployment Compensation
			 Extension Act of 2008.
			102.Additional
			 first-tier benefitsSection
			 4002(b)(1) of the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note)
			 is amended—
				(1)in subparagraph
			 (A), by striking 50 and inserting 80; and
				(2)in subparagraph
			 (B), by striking 13 and inserting 20.
				103.Second-tier
			 benefitsSection 4002 of the
			 Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is amended by
			 adding at the end the following:
				
					(c)Special
				rule
						(1)In
				generalIf, at the time that the amount established in an
				individual’s account under subsection (b)(1) is exhausted or at any time
				thereafter, such individual’s State is in an extended benefit period (as
				determined under paragraph (2)), such account shall be augmented by an amount
				equal to the lesser of—
							(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law,
				or
							(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
							(2)Extended benefit
				periodFor purposes of paragraph (1), a State shall be considered
				to be in an extended benefit period, as of any given time, if—
							(A)such a period is
				then in effect for such State under the Federal-State Extended Unemployment
				Compensation Act of 1970;
							(B)such a period
				would then be in effect for such State under such Act if section 203(d) of such
				Act—
								(i)were applied by
				substituting 4 for 5 each place it appears;
				and
								(ii)did not include
				the requirement under paragraph (1)(A) thereof; or
								(C)such a period would
				then be in effect for such State under such Act if—
								(i)section 203(f) of
				such Act were applied to such State (regardless of whether the State by law had
				provided for such application); and
								(ii)such section
				203(f)—
									(I)were applied by
				substituting 6.0 for 6.5 in paragraph (1)(A)(i)
				thereof; and
									(II)did not include
				the requirement under paragraph (1)(A)(ii) thereof.
									(3)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
						.
			104.Phaseout
			 provisionsSection 4007(b) of
			 the Supplemental Appropriations Act, 2008 (26 U.S.C. 3304 note) is
			 amended—
				(1)in
			 paragraph (1), by striking paragraph (2), and inserting
			 paragraphs (2) and (3),; and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)No augmentation
				after March 31, 2009If the
				amount established in an individual’s account under subsection (b)(1) is
				exhausted after March 31, 2009, then section 4002(c) shall not apply and such
				account shall not be augmented under such section, regardless of whether such
				individual’s State is in an extended benefit period (as determined under
				paragraph (2) of such section).
						(3)TerminationNo compensation under this title shall be
				payable for any week beginning after August 27,
				2009.
						.
				105.Temporary
			 Federal matching for the first week of extended benefits for States with no
			 waiting weekWith respect to
			 weeks of unemployment beginning after the date of the enactment of this Act and
			 ending on or before December 8, 2009, subparagraph (B) of section 204(a)(2) of
			 the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C.
			 3304 note) shall not apply.
			106.Effective
			 date
				(a)In
			 generalThe amendments made
			 by sections 102, 103, and 104 shall apply as if included in the enactment of
			 the Supplemental Appropriations Act, 2008, subject to subsection (b).
				(b)Additional
			 benefitsIn applying the amendments made by sections 102 and 103,
			 any additional emergency unemployment compensation made payable by such
			 amendments (which would not otherwise have been payable if such amendments had
			 not been enacted) shall be payable only with respect to any week of
			 unemployment beginning on or after the date of the enactment of this
			 Act.
				IIAutomobile
			 Industry Emergency Assistance
			201.Direct bridge
			 loans to manufacturers and suppliers
				(a)In
			 generalThe Emergency Economic Stabilization Act of 2008
			 (division A of Public Law 110–343) is amended by adding at the end the
			 following:
					
						IVDirect bridge
				loan provisions
							401.FindingsCongress finds that extraordinary and
				exigent circumstances have prevented the automobile industry from securing
				essential credit and liquidity from other sources and that the failure of the
				automobile industry to obtain such credit and liquidity will have a systemic
				adverse effect on the economy.
							402.PurposesThe purposes of this title are—
								(1)to clarify that
				authority and facilities are available to be used immediately by the Secretary
				to restore liquidity and stability to the automobile industry in the United
				States;
								(2)to ensure that
				such authority and such facilities are used in a manner that—
									(A)stimulates
				manufacturing and sales of automobiles produced by automobile manufacturers in
				the United States;
									(B)enhances the
				ability and the capacity of the domestic automobile industry to pursue the
				timely and aggressive production of energy-efficient advanced technology
				vehicles;
									(C)preserves and
				promotes the jobs of 355,000 workers in the United States directly employed by
				the automobile industry and an additional 4,500,000 workers in the United
				States employed in related industries; and
									(D)safeguards the
				ability of the domestic automobile industry to provide retirement and health
				care benefits for 1,000,000 retirees and their spouses and dependents;
				and
									(3)to reaffirm the
				purposes of section 2, which include providing the Secretary with broad
				authority to restore liquidity and stability to financial institutions,
				including automobile finance companies.
								403.Emergency
				direct loan program
								(a)In
				generalThe Secretary shall
				make loans in an aggregate amount equal to $25,000,000,000, to automobile
				manufacturers and component suppliers that have—
									(1)submitted an
				application for a loan under this title that includes a statement of need for
				Government funding under this title to prevent a systemic adverse effect on the
				United States economy;
									(2)operated a manufacturing facility for the
				purposes of producing automobiles or automobile components in the United States
				throughout the 20-year period ending on the date of enactment of this title;
				and
									(3)operations in the United States the failure
				of which would have a systemic adverse effect on the overall United States
				economy, as determined by the Secretary.
									(b)AllocationIn allocating loan amounts under this
				title, the Secretary shall prioritize the distribution of loans under this
				section based on the magnitude of the impact of the manufacturing operations of
				the applicant in the United States on the overall economy of the United States
				and other segments of the automobile industry, including the impact on levels
				of employment, domestic manufacturing of automobiles and automobile components,
				and automobile dealerships.
								(c)Plan for
				long-term financial viabilityAt the time of application for a
				loan under this title, an automobile manufacturer or component supplier shall
				submit to the Secretary a detailed plan on how the Government funds requested
				will be utilized to ensure the long-term financial posture of the company, and
				how such funds will stimulate automobile production in the United States and
				improve the capacity of the company to pursue the timely and aggressive
				production of energy-efficient advanced technology vehicles.
								404.Funding from
				third tranche; treatment of loan amountsThe costs incurred by the Federal Government
				in making loans under this title, including credit subsidy costs and
				administrative expenses, shall be covered out of the funds made available to
				the Secretary generally under section 118 and, specifically, not from funds
				which are described in paragraph (1) or (2) of section 115(a), but with respect
				to the availability of which the reporting and procedural requirements
				contained in paragraph (3) of such section and section 115(c) shall not
				apply.
							405.Timing of
				disbursements
								(a)ApplicationsOn
				and after the date that is 3 days after the date of enactment of this title,
				the Secretary shall accept applications for loans under this title.
								(b)Determination
				of eligibilityNot later than 15 days after the date on which the
				Secretary receives an application for a loan under subsection (a), the
				Secretary shall make a determination regarding the eligibility of the
				applicant, based on whether the applicant meets the requirements of section
				403(a).
								(c)DisbursementThe
				Secretary shall begin disbursement of the proceeds of a loan under this title
				to an eligible applicant not later than 7 days after the date on which the
				Secretary receives a disbursal request from the applicant, upon a determination
				of the Secretary that the applicant is eligible under subsection (b).
								406.Terms and
				conditions
								(a)Term to
				maturityThe term to maturity of any loan made under this title
				shall be 10 years, or such longer period as the Secretary may determine with
				respect to such loan.
								(b)Rate of
				interestThe annual rate of
				interest for a loan under this title shall be—
									(1)5 percent during
				the 5-year period beginning on the date on which the Secretary disburses the
				loan; and
									(2)9 percent after
				the end of the period described in paragraph (1).
									(c)Warrants and
				debt instrumentsThe Secretary may not make a loan under this
				title unless the Secretary receives from the automobile manufacturer or
				component supplier a warrant or senior debt instrument made in accordance with
				the requirements for a warrant or senior debt instrument by a financial
				institution under section 113(d).
								(d)No prepayment
				penaltyA loan made under this title shall be prepayable without
				penalty at any time.
								(e)Executive
				compensation
									(1)Standards
				requiredThe Secretary shall require any recipient of a loan
				under this title to meet appropriate standards for executive compensation and
				corporate governance.
									(2)Specific
				requirementsThe standards established under paragraph (1) shall
				include the following:
										(A)Limits on
				compensation that exclude incentives for senior executive officers of a
				recipient of a loan under this title to take unnecessary and excessive risks
				that threaten the value of such recipient during the period that the loan is
				outstanding.
										(B)A provision for
				the recovery by such recipient of any bonus or incentive compensation paid to a
				senior executive officer based on statements of earnings, gains, or other
				criteria that are later found to be materially inaccurate.
										(C)A prohibition on
				such recipient making any golden parachute payment to a senior executive
				officer during the period that the loan under this title is outstanding.
										(D)A prohibition on
				such recipient paying or accruing any bonus or incentive compensation during
				the period that the loan is outstanding to any executive whose annual base
				compensation exceeds $250,000 (which amount shall be adjusted by the Secretary
				for inflation).
										(E)A prohibition on
				any compensation plan that could encourage manipulation of the reported
				earnings of the recipient to enhance the compensation of any of its
				employees.
										(3)DefinitionsFor
				purposes of this subsection, the following definitions shall apply:
										(A)Senior
				executive officerThe term senior executive
				officer means an individual who is 1 of the top 5 most highly paid
				executives of a public company, whose compensation is required to be disclosed
				pursuant to the Securities Exchange Act of 1934, and any regulations issued
				thereunder, and non-public company counterparts.
										(B)Golden
				parachute paymentThe term golden parachute
				payment means any payment to a senior executive officer for departure
				from a company for any reason.
										(f)Prohibition on
				payment of dividendsNo common stock dividends may be paid by any
				recipient of a loan under this title for the duration of the loan.
								407.Oversight
								(a)In
				generalThe provisions of sections 105, 116, 121, and 125 shall
				apply with respect to any loans made under this title, to the extent possible,
				in the same manner and to the same extent as such sections apply to
				transactions made under the authority of title
				I.
								.
				(b)Technical and
			 conforming amendments
					(1)Table of
			 contentsThe table of contents in section 1(b) of the Emergency
			 Economic Stabilization Act of 2008 (division A of Public Law 110–343) is
			 amended—
						(A)by inserting
			 after the item relating to section 3 the following new item:
							
								Sec. 4. References.
							
							;
			 and(B)by adding at the
			 end the following:
							
								
									TITLE IV—Direct bridge loan provisions
									Sec. 401. Findings.
									Sec. 402. Purposes.
									Sec. 403. Emergency direct loan program.
									Sec. 404. Funding from third tranche; treatment of loan
				amounts.
									Sec. 405. Timing of disbursements.
									Sec. 406. Terms and conditions.
									Sec. 407.
				Oversight.
								
								
							;
			 and(2)ReferencesThe
			 Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343)
			 is amended by inserting after section 3 the following new section:
						
							4.ReferencesAny reference—
								(1)in this division to this Act
				or any subdivision thereof is a reference to this division A or any subdivision
				thereof;
								(2)in division (B) to this Act
				or any subdivision thereof is a reference to division B or any subdivision
				thereof; and
								(3)in division (C) to this Act
				or any subdivision thereof is a reference to division C or any subdivision
				thereof.
								.
					IIIEmergency
			 treatment
			301.Emergency
			 treatmentAll provisions of
			 this Act and the amendments made by this Act are designated as an emergency
			 requirement and necessary to meet emergency needs pursuant to section 204(a) of
			 S. Con. Res 21 (110th Congress), the concurrent resolution on the budget for
			 fiscal year 2008.
			
	
		November 18, 2008
		Read the second time and placed on the
		  calendar
	
